                                            Case 5:18-cr-00258-EJD Document 812 Filed 06/03/21 Page 1 of 6




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10        USA,
                                                                                        Case No. 18-cr-00258-EJD-1 (NC)
                                  11                    Plaintiff,
                                                                                        ORDER GRANTING PLAINTIFF’S
                                                   v.
Northern District of California




                                  12                                                    MOTION TO DETERMINE THAT
 United States District Court




                                                                                        DEFENDANT LACKS INDIVIDUAL
                                  13        ELIZABETH A. HOLMES,                        PRIVILEGE INTEREST IN
                                                                                        DISPUTED DOCUMENTS
                                  14                    Defendant.
                                                                                        Re: ECF 559
                                  15
                                  16           The government seeks to have certain Theranos corporate documents deemed
                                  17   admissible for trial against Defendant Elizabeth A. Holmes. Holmes opposes admission
                                  18   asserting that the documents are confidential communications with her attorney subject to
                                  19   her individual attorney-client privilege. After a careful review of the briefing and
                                  20   documents in dispute, the Court GRANTS the government’s motion and deems all thirteen
                                  21   documents admissible in light of the Theranos Assignee’s waiver of corporate privilege.
                                  22   I.      BACKGROUND
                                  23           In 2011, Boies Schiller Flexner LLP (“BSF”) began representing Holmes and
                                  24   Theranos in an intellectual property dispute. ECF 619 at 6. After the representation
                                  25   began, BSF continued to offer Holmes and Theranos a variety of legal services in relation
                                  26   to Theranos’ patent portfolio, press interactions, and inquiries from government agencies
                                  27   and departments. Id. at 6-8. Despite the breadth and duration of BSF’s involvement,
                                  28   Holmes and BSF did not sign an engagement letter or establish any formal guidelines
                                             Case 5:18-cr-00258-EJD Document 812 Filed 06/03/21 Page 2 of 6




                                  1    describing the scope of BSF’s legal representation. Id. at 6. Holmes believed that BSF
                                  2    and BSF partner, David Boies, were her attorneys up to the point when she retained
                                  3    separate counsel to represent her in the Securities and Exchange Commission and
                                  4    Department of Justice investigations into Theranos in 2016. Id. at 8.
                                  5             In June 2020, the government served Holmes with its Exhibit List for trial, which
                                  6    included thirteen documents that Holmes claims implicate her attorney client privilege.
                                  7    ECF 559 at 5, ECF 619 at 5. The government worked with the Theranos Assignee, “the
                                  8    controller of any remaining Theranos corporate privilege,” to handle the documents. ECF
                                  9    559 at 4. Holmes’ claim for attorney client privilege is predicated on her understanding
                                  10   that Boies and BSF jointly represented Theranos and Holmes as an individual, not as a
                                  11   representative of the company. ECF 619 at 5. The government contests this assertion,
                                       insisting that there was no joint representation, so the documents are subject only to
Northern District of California




                                  12
 United States District Court




                                  13   corporate privilege. ECF 559 at 5.
                                  14            On November 20, 2020, the government moved for an order establishing that
                                  15   Holmes lacks an individual privilege interest in Theranos’ corporate documents. ECF 559.
                                  16   Holmes opposed the motion. ECF 619. I held a hearing on the motion on December 16,
                                  17   2020. ECF 647. At the hearing, the Court ordered Holmes to submit a privilege log and
                                  18   the disputed documents for in camera review. Id.
                                  19   II.      DISCUSSION
                                  20            A.    Attorney Client Privilege
                                  21            Attorney-client privilege is the oldest common law privilege for confidential

                                  22   communications. Upjohn Co. v. U.S., 449 U.S. 383, 390 (1981). “Its purpose is to

                                  23   encourage full and frank communication between attorneys and their clients and thereby

                                  24   promote broader public interests in the observance of law and administration of justice.”

                                  25   Id. Information is covered by attorney-client privilege:
                                                    (1) Where legal advice of any kind is sought (2) from a
                                  26                professional legal adviser in his capacity as such, (3) the
                                                    communications relating to that purpose, (4) made in confidence
                                  27                (5) by the client, (6) are at his instance permanently protected
                                                    (7) from disclosure by himself of by the legal adviser, (8) unless
                                  28                the protection be waived.
                                                                                      2
                                          Case 5:18-cr-00258-EJD Document 812 Filed 06/03/21 Page 3 of 6




                                  1    U.S. v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (citing In re Grand Jury Investigation,
                                  2    974 F.2d 1068, 1071 n.2 (9th Cir. 1992)). Communications between a lawyer and their
                                  3    clients are presumed confidential; the burden to prove otherwise is on the party seeking
                                  4    disclosure. Id. at 609 (citing Gordon v. Superior Court of L.A. County, 55 Cal. App. 4th
                                  5    1546, 1565 (1997)).
                                  6           B.     Joint Representations for Privilege Purposes
                                  7           Holmes opposes the government’s motion on the grounds that Boies and BSF
                                  8    jointly represented her and Theranos. ECF 619 at 13. The parties disagree on whether the
                                  9    Court should apply a subjective belief test or the Graf test. See id. at 13; see also ECF 559
                                  10   at 8. Following Ninth Circuit case law, the Court applies the Graf test. See e.g., Waymo
                                  11   LLC v. Uber Techs., Inc., Case No. 17-cv-00939-WHA (JSC), 2017 U.S. Dist. LEXIS
                                       88411*, at *16-17 (N.D. Cal. June 8, 2017), United States v. Roscoe, Case No. 07-cr-
Northern District of California




                                  12
 United States District Court




                                  13   00373-RMW, 2010 U.S. Dist. LEXIS 149186*, at *6 (N.D. Cal. Mar. 17, 2009). At the
                                  14   December 16, 2020 hearing, Holmes argued that the Court should not use the Graf test
                                  15   because it does not apply to this case. The Court disagrees for three reasons.
                                  16          First, contrary to Holmes’ assertion, the Ninth Circuit’s discussion of two joint
                                  17   representation tests in the Graf opinion does not limit the Graf test’s application to specific
                                  18   cases. The Graf opinion describes the two possible tests for joint representation—the
                                  19   Bevill test and the subjective belief test—but after extensive discussion of policy and the
                                  20   case law in other circuits, the Ninth Circuit unambiguously chose to adopt the Bevill/Graf
                                  21   test. U.S. v. Graf, 610 F.3d 1148, 1161 (9th Cir. 2010).
                                  22          Second, the facts of Graf are analogous to this case. Like Holmes, Graf was
                                  23   indicted for his involvement in the fraudulent operation of a company. Graf, 610 F.3d at
                                  24   1152. Like Holmes, Graf was the founder of the company, and he sought to exclude the
                                  25   testimony of attorneys who represented the company by asserting his individual attorney-
                                  26   client privilege. Id. Although Graf was not listed as an employee of the company, the
                                  27   Ninth Circuit determined that this classification was an effort to circumvent several cease-
                                  28   and-desist orders against him so it treated Graf as a “functional employee, not an
                                                                                      3
                                          Case 5:18-cr-00258-EJD Document 812 Filed 06/03/21 Page 4 of 6




                                  1    independent outside consultant.” See id. at 1153, 1159. These factual parallels reinforce
                                  2    that even if the Graf test did not apply to all joint representation disputes, this case would
                                  3    fall within its purview.
                                  4           Finally, Holmes argues that Graf does not apply here because Graf addresses the
                                  5    question of formation while In re Teleglobe Communications Corp., 493 F.3d 345, 378
                                  6    (3rd Cir. 2007), addresses the question of scope. The Court disagrees with this
                                  7    characterization of the cases. To demonstrate: envision a Venn diagram with one circle for
                                  8    “company legal matters,” another circle for “individual legal matters,” and a small area of
                                  9    overlap for “common interests.” The Graf test establishes that communications with
                                  10   corporate counsel about “individual legal matters” are controlled by the individual’s
                                  11   privilege. See Graf, 610 F.3d at 1160. Teleglobe states that communications in the
                                       overlapping “common interests” area are controlled by the individual’s privilege and the
Northern District of California




                                  12
 United States District Court




                                  13   company’s privilege. Teleglobe, 493 F.3d at 378. Because the two tests govern different
                                  14   parts of the diagram, they are not conflicting tests that apply at different times; rather they
                                  15   work together to define who holds the privilege for what at any moment. Aside from the
                                  16   fact that the Teleglobe decision is not binding on this Court, it does not apply to this case
                                  17   because Holmes asserts that the documents at issue regard her individual legal matters, not
                                  18   “common interests.” See ECF 619 at 15-16. Therefore, the Court must apply the Ninth
                                  19   Circuit’s Graf test.
                                  20                 1.       The Graf Test
                                  21          Graf requires the person seeking to assert individual privilege to satisfy all of the
                                  22   following factors to establish a joint representation:
                                                     First, they must show they approached counsel for the purpose
                                  23                 of seeking legal advice. Second, they must demonstrate that
                                                     when they approached counsel they made it clear that they were
                                  24                 seeking legal advice in their individual rather than in their
                                                     representative capacities. Third, they must demonstrate that the
                                  25                 counsel saw fit to communicate with them in their individual
                                                     capacities, knowing that a possible conflict could arise. Fourth,
                                  26                 they must prove that their conversations with counsel were
                                                     confidential. And fifth, they must show that the substance of
                                  27                 their conversations with counsel did not concern matters within
                                                     the company or the general affairs of the company.
                                  28
                                                                                      4
                                           Case 5:18-cr-00258-EJD Document 812 Filed 06/03/21 Page 5 of 6




                                  1    Graf, 610 F.3d at 1160. Before analyzing admissibility of the exhibits, the Court must first
                                  2    apply Graf to determine if Holmes has an individual privilege to assert.
                                  3                  2.     The Graf Test Applied
                                  4           The Court finds that Holmes fails to establish a joint representation because she
                                  5    cannot satisfy the second, fourth, and fifth elements of the Graf test. To satisfy the Graf
                                  6    test, Holmes must show that when she approached Boies and BSF for legal advice, she
                                  7    made it clear that she was seeking legal advice in her personal capacity. See Graf, 610
                                  8    F.3d at 1160. Holmes fails to make this showing. In her opposition, Holmes insists that
                                  9    “Boies Schiller’s representation of Ms. Holmes (in addition to Theranos) is a matter of
                                  10   public record and thus there is no relationship to be implied,” but she is unable to point to
                                  11   any documents supporting this allegedly obvious joint representation. ECF 619 at 13.
                                       Holmes admits that “there was no engagement letter relating to Mr. Boies’ or his firm’s
Northern District of California




                                  12
 United States District Court




                                  13   representation of Ms. Holmes and/or Theranos.” See id. at 6. And Holmes does not point
                                  14   to any financial records showing that she paid Boies or BSF from her own accounts, not
                                  15   Theranos’. See id.; see also Graf, 610 F.3d at 1161 (weighing the fact that the company,
                                  16   not Graf, paid the firm’s bills against a finding that Graf had a joint representation1).
                                  17   Holmes heavily relies on her belief that Boies and BSF jointly represented her and
                                  18   Theranos, however, Holmes’ subjective belief is not the standard. The standard is a
                                  19   “clear” communication that the individual sought legal advice as an individual, not as a
                                  20   representative of the company; and on that Holmes falls short. See Graf, 610 F.3d at 1160.
                                  21          Holmes also cannot show that her conversations with Boies and BSF were
                                  22   confidential. See Graf, 610 F.3d at 1160. None of the contested documents include
                                  23   conversations exclusively between Holmes and Boies or BSF. Holmes argues that “with
                                  24   one exception, the communications are between Ms. Holmes or other senior Theranos
                                  25
                                       1
                                  26     At the December 16, 2020 hearing, Holmes argued that the payment of legal fees is not
                                       an issue here because companies routinely enter into agreements to pay legal fees for the
                                  27   joint representation of a company officer. Holmes stated that, “there’s an indemnification
                                       agreement that obligated Theranos to pay legal fees for Ms. Holmes in connection with
                                  28   joint representation.” ECF 655 at 33. However, beyond this assertion, Holmes has not
                                       provided evidence of such an agreement to the Court.
                                                                                   5
                                          Case 5:18-cr-00258-EJD Document 812 Filed 06/03/21 Page 6 of 6




                                  1    employees, Theranos in-house attorneys, and Boies Schiller attorneys.” ECF 619 at 18.
                                  2    However, if Holmes is arguing that she sought individual legal advice, the presence of
                                  3    Theranos employees and attorneys destroys the privilege.
                                  4           Lastly, Holmes fails to show that that the substance of her conversations with Boies
                                  5    and BSF did not concern matters within the general affairs of the company. See Graf, 610
                                  6    F.3d at 1160. None of the contest exhibits discuss Holmes’ individual legal interests. All
                                  7    thirteen documents related to her “official duties” or the “general affairs” of the company
                                  8    like conversations with investors, billing, and media strategy. See Graf, 610 F.3d at 1162.
                                  9           In sum, the Court finds that Boies and BSF did not jointly represent Holmes and
                                  10   Theranos because Holmes does not satisfy the second, fourth, and fifth factors of the Graf
                                  11   test. Therefore, the holder of attorney-client privilege over the contested documents
                                       Theranos’ Assignee, and admissibility of the documents hinges on their waiver of
Northern District of California




                                  12
 United States District Court




                                  13   corporate privilege. See Commodity Futures Trading Com v. Weintraub, 471 U.S. 343,
                                  14   349 (1985) (finding that “when control of a corporation passes to new management, the
                                  15   authority to assert and waive the corporation’s attorney-client privilege passes as well.”).
                                  16   III.   CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS the government’s motion and finds
                                  18   that the thirteen disputed documents, labeled as Exhibits 1-13 in ECF 559-12, are not
                                  19   subject to Holmes’ individual privilege. The documents are only subject to the Theranos
                                  20   Assignee’s corporate privilege, which the Assignee has waived. See ECF 559 at 3 (“The
                                  21   Assignee has informed the government that it will not assert privilege over the materials
                                  22   addressed by this motion.”) Thus, the Court deems Exhibits 1-13 admissible.
                                  23          IT IS SO ORDERED.
                                  24
                                  25   Dated: June 3, 2021                       _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  26                                                   United States Magistrate Judge
                                  27
                                  28
                                                                                     6
